MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                    Oct 20 2016, 9:09 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Gregory F. Zoeller
Oldenburg, Indiana                                       Attorney General of Indiana
                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Elexus Lloyd,                                            October 20, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1602-CR-255
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Hon. Amy M. Jones, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         49G08-1505-CM-18369



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-255 | October 20, 2016      Page 1 of 8
                                            Case Summary
[1]   The Appellant-Defendant Elexus Lloyd appeals her convictions for two counts

      of theft as Class A misdemeanors and one count of battery resulting in bodily

      injury as a Class A misdemeanor, contending that the State failed to produce

      sufficient evidence to sustain her convictions. Specifically, Lloyd claims that

      Appellee-Plaintiff the State of Indiana failed to prove that (1) Lloyd “knowingly

      or intentionally” aided, induced, or caused another to commit theft, and (2)

      Lloyd “knowingly and intentionally” caused injury to another because she

      acted in self-defense. Due to the ample evidence that Lloyd knowingly or

      intentionally aided, induced, or caused another to commit theft by distracting

      the store employees and the fact that she was attempting to escape after the

      commission of this theft when she battered two store employees, we affirm.


                               Facts and Procedural History
[2]   On May 26, 2015, Lloyd and China Watkins went to the Family Dollar store in

      Lawrence, Indiana. The two women were seen arriving in the same car and

      entering the store together. Upon entering the store, Lloyd went to the counter

      to return previously-purchased deodorant, while Watkins went to the backroom

      of the store and asked the assistant manager to use the bathroom. As the store

      did not have a public bathroom, the assistant store manager permitted Watkins

      to use the store’s private bathroom.


[3]   Meanwhile, the clerk who had been working the counter went to the backroom

      to find a manager because the clerk did not have the authority to process

      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-255 | October 20, 2016   Page 2 of 8
      Lloyd’s return. The surveillance footage indicates that while the clerk was busy

      finding the assistant manager, Watkins approached the counter and spoke

      briefly to Lloyd. While Lloyd and the employees were processing the return,

      Watkins returned to the backroom to steal the employees’ purses before leaving

      through the back door. Upon hearing the store’s backdoor close, the clerk went

      into the backroom to investigate the source of the sound and discovered that the

      purses owned by the clerk and assistant manager were missing.


[4]   When confronted about Watkins’s actions, Lloyd became defensive and

      insisted that she did not know what the employees were talking about. The

      employees then attempted to detain Lloyd, both verbally and physically, due to

      their belief that she was connected to Watkins. One of the employees called

      police and the employees, with the help of a customer, attempted to hold and

      lock the doors. Lloyd quickly became argumentative and agitated because the

      employees wanted to detain her until police arrived. In an effort to leave, Lloyd

      pushed the assistant manager to the ground, which caused her pain, and hit the

      clerk. Once Lloyd managed to exit the store, she ran across the street to the

      back of a Speedway Gas station (“Speedway”).


[5]   Meanwhile, an employee at the Speedway observed a vehicle pull quickly into

      the station before Watkins exited the passenger side and took purses to

      Speedway’s dumpster. The employee further observed Lloyd running from the

      direction of the Family Dollar store and jump into the back seat of that same

      vehicle. At that time, police arrived at the Speedway, secured Lloyd, Watkins,

      and a third person who had been driving the vehicle, and advised them of their

      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-255 | October 20, 2016   Page 3 of 8
      rights. Watkins admitted to stealing the purses, but claimed that she was acting

      alone. A purse and wallet, which were later identified as belonging to the clerk,

      were located in the Speedway dumpster. Other items, including an

      identification card and debit card were found in the suspect vehicle, while a cell

      phone was later found in an adjacent field.


[6]   On May 28, 2015, Lloyd was charged with two counts of theft as Class A

      misdemeanors under the theory of accomplice liability and one count of battery

      resulting in bodily injury as a Class A misdemeanor. Lloyd maintained that she

      was unaware of Watkins’s actions on the day in question and her physical

      contact with the employees was justified under the theory of self-defense. After

      a bench trial on January 20, 2016, the trial court found Lloyd guilty on all

      counts. The trial court sentenced Lloyd to consecutive, suspended one-year

      sentences and one year of probation. This appeal follows.


                                   Discussion and Decision
[7]   In challenging her convictions for theft, Lloyd asserts that the record lacks

      evidence that she was seen doing anything illegal or knew of Watkin’s plans

      before the theft occurred. Our standard for reviewing sufficiency of the

      evidence claims is well-settled. Tobar v. State, 740 N.E.2d 109, 111 (Ind. 2000).


              In reviewing the sufficiency of the evidence, we examine only the
              probative evidence and reasonable inferences that support the
              verdict. We do not assess witness credibility, nor do we reweigh
              the evidence to determine if it was sufficient to support a
              conviction. Under our appellate system, those roles are reserved
              for the finder of fact. Instead, we consider only the evidence most

      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-255 | October 20, 2016   Page 4 of 8
              favorable to the trial court ruling and affirm the conviction unless
              no reasonable fact-finder could find the elements of the crime
              proven beyond a reasonable doubt. This evidence need not
              overcome every reasonable hypothesis of innocence; it is
              sufficient so long as an inference may reasonably be drawn from
              it to support the verdict.


      Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012) (internal citations and quotations

      omitted). The trier of fact is responsible for resolving conflicts of testimony,

      determining the weight of the evidence, and evaluating the credibility of the

      witnesses. Jones v. State, 701 N.E.2d 863, 867 (Ind. Ct. App. 1998).


[8]   Under Indiana Code section 35-41-2-4, a person who knowingly or

      intentionally aids, induces, or causes another person to commit an offense

      commits that offense. In determining whether a person aided another in the

      commission of a crime, we consider: (1) presence at the scene of the crime, (2)

      companionship with another engaged in criminal activity, (3) failure to oppose

      the crime, and (4) defendant’s conduct before, during, and after the occurrence

      of the crime. Woods v. State, 963 N.E.2d 632, 634 (Ind. Ct. App. 2012).

      Furthermore, while the defendant’s presence at the scene of a crime or her

      failure to oppose the crime alone are insufficient to establish accomplice

      liability, they may be considered along with the above-mentioned factors to

      determine participation. Wieland v. State, 736 N.E.2d 1198, 1202 (Ind. 2000).

      There are, however, no hard and fast rules governing accomplice liability as it

      depends on the facts and circumstances of each case. Byrer v. State, 423 N.E.2d
704, 706 (Ind. Ct. App. 1981).


      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-255 | October 20, 2016   Page 5 of 8
[9]    Reviewing only the probative evidence and reasonable inferences that would

       support the verdict, we conclude that the evidence was sufficient to convict

       Lloyd under the theory of accomplice liability of two counts of theft. The

       record shows that several witnesses observed Lloyd and Watkins entering

       together and interacting in the store. Lloyd’s act of returning the deodorant

       occupied both the clerk and the assistant manager, leaving Watkins the

       opportunity to take the purses from the empty backroom without fear of being

       caught. A reasonable trier of fact could have determined that Lloyd’s role in

       the theft was to distract the employees for Watkins.


[10]   According to the record, while the employees attempted to detain her, Lloyd

       went so far as to push one employee down and strike another in order to flee.

       The evidence further shows that once outside of the store, Lloyd ran across the

       street and jumped into the same vehicle as Watkins. Lloyd’s flight to meet up

       with the same vehicle that Watkins was in can be considered by the fact-finder

       as circumstantial evidence of her consciousness of guilt. See Maxey v. State, 730
N.E.2d 158, 162 (Ind. 2000) (“[E]vidence of flight is relevant as circumstantial

       evidence of Defendant’s consciousness of guilt.”). The evidence is more than

       sufficient to establish that Lloyd was working with Watkins to steal from the

       store.


[11]   Lloyd also challenges the sufficiency of the evidence to sustain her conviction

       for battery, arguing that her actions constituted self-defense. Under Indiana

       Code section 35-42-2-1, a person who knowingly or intentionally touches

       another person in a rude, insolent, or angry manner, commits battery. The

       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-255 | October 20, 2016   Page 6 of 8
       evidence shows that Lloyd pushed the assistant manager to the ground while

       the employees were attempting to detain Lloyd and this act caused the assistant

       manager pain.


[12]   We agree with Lloyd that a valid claim of self-defense provides a legal

       justification for a person to use force against another to protect herself from

       what she reasonably believes to be the imminent use of unlawful force. Carroll

       v. State, 744 N.E.2d 432, 433 (Ind. 2001). The trial court, however, was

       reasonable to conclude that Lloyd did not have the right to use self-defense in

       this particular situation. A claim of self-defense requires that the defendant

       acted without fault, was in a place where she had a right to be, and was in

       reasonable fear of death or great bodily harm. Id. Therefore, the defendant

       must also show that she did not provoke, instigate, or participate willingly in

       the violence. Id. A claim of self-defense will also fail if the defendant used

       more force than was reasonably necessary under the circumstances. Sudberry v.

       State, 982 N.E.2d 475, 481 (Ind. Ct. App. 2013). Challenges to the sufficiency

       of the evidence to rebut a claim of self-defense are reviewed using the same

       standard as any other claim regarding insufficient evidence. Id. We will not

       disturb the verdict if there is sufficient evidence of probative value to support

       the conclusion of the trier of fact. Morell v. State, 933 N.E.2d 484, 492 (Ind. Ct.

       App. 2010).


[13]   The employees at the store had reason to believe that based upon her

       companionship with Watkins and refusal to wait for police, Lloyd likely played

       a role in the disappearance of the purses. Therefore, it was not unreasonable or

       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-255 | October 20, 2016   Page 7 of 8
inappropriate for them to attempt to detain her until police arrived.1 The trial

court was free to conclude that Lloyd’s response to the employee’s efforts to

detain her was inappropriate in light of the circumstances. A person is not

justified in using self-defense if she is escaping after the commission of a crime.

Chambliss v. State, 746 N.E.2d 73, 80 (Ind. 2001). We affirm the trial court’s

finding that Lloyd committed battery.


Pyle, J., and Altice, J., concur.




1
  Under the Shoplifting Detention Act, merchants have limited authority to detain a specific individual when
the merchant’s agent has probable cause to believe that theft has occurred or is occurring on or about store
premises. Ind. Code § 35-33-6-2.

Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-255 | October 20, 2016           Page 8 of 8